Title: James Parker: Final Report on the Franklin and Hall Accounts, 1 February 1766
From: 
To: 


According to the agreement between Franklin and David Hall, Jan. 1, 1748 (above, III, 263–7), their printing partnership was to commence on Jan. 21, 1748 (new style), and continue for eighteen years. The agreement provided that Franklin was to furnish the presses, type, and other printing equipment; Hall was to assume direct charge of the business, including the “working Part of Printing,” the “disposing of Work printed,” and the collection of all money due, and he was to pay the costs of these operations. Charges for all such supplies as paper and ink, for “common Repairs” to the presses, the rent of the building, and all bad debts, and all monetary receipts were to be equally shared by the partners. At the end of the partnership Hall should have the right to buy the presses, type, and other materials, if he desired, “at their present Value,” but allowing “a reasonable Abatement” for their wear during the period of use.
When Franklin was about to leave Philadelphia for England in November 1764 he gave a power of attorney to James Parker to examine all the books and other records in Hall’s possession, to appraise the printing equipment (Hall had expressed a wish to buy it), and to “make a final Ending of all Accounts” between the two men (above, XI, 441–3). Parker was to send a preliminary report on his examination of the accounts to Franklin at least six months before the expiration of the partnership. Just how Parker was to be compensated for the time and labor he would spend on this business does not appear in any surviving paper.
Parker spent thirteen days on this task in February 1765 and three more in June, then sent Franklin a preliminary report covering the records he had so far examined. That report is printed above, XII, 176–82. In August 1765 he sent a second report that included a few additional entries, most of them merely carrying forward the summaries of Hall’s receipts in specific categories since the report of June. The added entries are printed above, XII, 242.
On January 16, 1766, Parker was only just recovering from a severe attack of gout but managed to get to Philadelphia, and during the rest of the month he completed his detailed report and then sent it to Franklin in London. It is organized in the same general manner as the preliminary reports. On the left half of a large sheet are the entries of money for which Franklin should be debited, on the right hand those for which Hall was charged. Parker divided the entries on each side into sections or “Articles” to which he gave numbers. For convenience and easier reference the editors have here designated the sections as A-1, A-2, A-3, and B-1, B-2, B-3, respectively, in the same manner as was done in printing the two preliminary reports in the last volume. At the bottom of each half sheet of the final report Parker added a summary of the “Articles” above, showing the totals to be debited to each partner according to the terms of the agreement, and striking a final balance. Many of the entries in the “Articles” are repetitions of ones found in the two preliminary reports, and reference may be had to those documents for explanatory information in their appended notes. In a few instances the present full report clarifies matters not adequately set forth in its predecessors.
As drawn up and balanced, this account showed that Franklin owed Hall £993 11s. 6d. Parker accompanied his long report with a letter explaining some details (printed below, pp. 104–10). Franklin gave both papers careful study and then drew up a series of “Observations” (below, pp. 110–16), which the reader should use in connection with the report itself, since they show what Franklin considered to be the inadequacies of numerous entries. In April 1767 he promised to send this paper to Hall but never did so, and his long-continued absence from Philadelphia prevented the former partners from ever getting together to clear up questionable details. Hall died in 1772. The account between Franklin and Hall’s estate, printed as the next document after this one, starts off with the balance of £993 11s. 6d. shown by the present report as owned by Franklin; it includes no credits or debits caused by corrections of any of the entries printed in the present report. It seems probable that Parker’s figures were never revised.
All the three copies of this report that have been found are in Parker’s hand and bear his dating and signature at the bottom of the first column. There are a few variations in phraseology from copy to copy, none of any significance. In his letter of February 3 explaining the report Parker indicated that copies were going to England by two different ships. One of the two copies in the Haverford College Library is the only one of the three that bears an endorsement in Franklin’s hand. Since this endorsement establishes that Franklin certainly received this copy, it is the one used for the present printing. The individual entries in it, however, are unnumbered, though they are numbered in the other two. In his “Observations” on the report Franklin referred to the entries by their numbers, showing that he also received at least one such numbered copy. For convenience in comparing Franklin’s comments with the entries they concern, the editors have taken the liberty of prefacing each entry in the printed text below with the numbers found in the other two surviving copies.
As stated with the first of these reports, descriptions of several of the Franklin & Hall accounts that Parker used, are given above, III, 270–1, 276.
 
[February 1, 1766]
NUMB. 1. [A-1]


1
Account of Money paid by D. Hall: to B. Franklin, from March 1747/8. to March 1. 1765. as per several Receipts in B.F’s own Writing appears, examin’d per J. Parker
  7849
7
4¾.


2
Account of Money, paid by D. Hall for Bills of Exchange sent to England, to B.F. from June 1757. to February 1765, as per D.H’s Accounts, examin’d per J. Parker
  4776
  19
  6 


3
Account of Sundries had in Mr. Hall’s Shop, and Cash lent at sundry Times by D. Hall to B Franklin, as per Account, examined per J. Parker, March 1. 1765
  541
  2
1¾.



4
Account of 4000 Poor Richard’s Almanacks sent to Rhode Island, by B. Franklin’s Orders from 1752 to 1761. inclusive (stiching deducted)
  62
  13
  4 



Ditto of 1900 Pocket Almanacks sent per Do as per Account
31
13
  4 


5
Account of Sundries had, in D. Hall’s Shop, and Cash lent at sundry Times by D.H. to Mrs. Franklin from March 1. 1765. to Jan. 28. 1766 examin’d per JP.
407
3
  5 


6
Account for the Book Noetica, being for Mr. Franklin, which in the Work-Book is charged at
25
0
  0 


7
Account for 300 Young Men’s Companion sent to Mr. Hunter, by B.F. (the whole chargd at 4s.)
60
0
  0 


8
Account of Cash paid for Baskerville’s Bible, for Miss Sally, Gilt and bound in Turkey charged at £6 5s. Sterl. Exchange then at 160
10
0
  0 


9
Account for Work done for the Post-Office, in 1752, 1754, and 1756. Paper included, as exam’d per JP.
11
3
  6 



10
Account for printing 300 Copies of a Petition to the King, in 1764. fine Paper, and Covering, the One Half of it, and Paper, amounting to
2
19
  9 


11
Account of Money paid by D. Hall, on Mr. Franklin’s Account, to Mr. Strahan in England, at Sundry Times, as exam’d per JP. being £82 8s. 6d. Sterl. Exchange 170. is
140
  2
  3 




13918
4
  7½


12
[nb. By a Receipt of B.F.’s writing, he acknowledges to have had £26 13s. 6d. of D.H. on Account of Sally’s Books Feb. 25. 1749. from whence it seems D.H. had some of her Books for Sale: but no other Account appearing about it. J.P. can say Nothing further: but D.H. thinks some of the Money he paid to Mr. Strahan, was on the Account of those Books, and possibly B.F. may have repaid him some of that Money back: and therefore submits it to B.F.]


NUMB. 2. [A-2]


13
Account of Money paid by D. Hall, for Paper, to the several Paper Makers. and to March 6. 1765, as per Receipts and Vouchers, examin’d per J Parker
4298
9
  0 


14
Account of Money paid for 163½ lb. Lampblack from 1749. to June 13. 1765, examin’d by JP
40
17
  6 


15
Account of Incidentals paid by D. Hall. for the Use of the Office, from 1749. to June 13. 1765. as per Account, exam’d JP.
584
1
2½


16
Account of Money paid by D. Hall, for Printing-Ink, English News-papers, &c. as per Book, examined per J. Parker amounting to £172 5s. 7d. Sterl. Exchange 170, is
292
17
  3 



17
Account of Incidents paid by D.H. for the Office, from June 13. 1765. to January 28. 1766, examin’d per JP.
18
5
  11 


18
Account of Money paid by D.H. for Paper to the several Paper Makers, from March 6. 1765. to February 1. 1766. as per Receipts, examined per J Parker
524
6
  6 


19
Account of Writing Paper of different Sorts furnished by D. Hall, for sundry Jobs printed, as charged in the Leidgers, and examin’d by J Parker
153
13
  7 


20
Account of Parchment, furnished by D.H. for sundry Jobs, charged as above, and examined per J Parker
52
  7
  6 




5964
18
5½


NUMB. 3. [A-3]


21
Account of Money received by B. Franklin for printing Work, charged in the Leigders from Jan. 26. 1748. to Feb. 1765. as examined per J P.
219
18
11¼


22
Account of Money received by B. Franklin for Gazette, from Jan. 1748. to July 15. 1749, as had his Name affixed exd per JP.
24
2
6 


23
Account of Money received by B.F. in Account with Th. Lightfoot, as per his Account in settling with D.H. for Gazette
2
17
  6 


24
Account of Money received by B.F. for the Gazette, after July 15. 1749. to 1765. as exam’d per J Parker
448
10
  3 


25
Account of Money received by B.F. for Wm. Ramsey’s Books, as per Mr. F.s Account, examin’d per J P.
91
4
  0 




786
13
2¼




[Gen]eral [Ac]count




  
    
    Dr. Benjamin Franklin. Esqr in Account with David Hall
    
    
      
  

26
To the Whole of the above Account, Number 1
13918
4
7½


27
To the Half of the above Account Numb. 2
2982
9
2¾


28
To the Half of the above Account, Numb. 3.
393
  6
  7




17294
  0
  5¼

  
    
    Errors excepted Phila. Feb 1. 1766 per J Parker.
    
    
    
  

NUMB. 1. [B-1]


29
Account of Money received by D. Hall for publick Work from Nov. 1756. to March 1765. as examined per J. Parker, (the Publick work before Nov. 1756, had been settled before)
2182
19
5½


30
Account of Money received by D. Hall, for publick Work, from New Castle, Kent and Sussex, from 1756. to 1764, as examin’d per J. Parker (the work here before 1756. had been settled)
242
16
8 


31
Account of Money received by D. Hall for Advertisements paid for when brought in, in the Gazette, from Jan. 26. 1748 to February 21. 1765. as examin’d per J. Parker
3312
17
  8 



32
Do of the same, from Feb. 21. 1765. to August 22. 1765. as examin’d by J Parker
212
2
  6 


33
Account of Money received by D. Hall, for single Advertisements, Blanks, and other Work done in the Office, for ready Pay, from Jan. 26. 1748. to Feb. 16. 1765. as examin’d per J. Parker.
484
14
  9 


34
Do of the same from Feb 16. 1765. to Jan. 17. 1766. as examin’d per JP
14
16
  6 


35
Account of Money received by D. Hall, for printing Work, &c. charged in the Leidgers, from Jan. 21. 1748. to February 25. 1765. as examin’d per J Parker
2393
12
8¼


36
Do of the same from Feb. 25 1765. to August 22. 1765. As examin’d per JP
513
5
  0 


37
Account of Money received by D. Hall, on Account of the Gazette, from July 15. 1749, to March 1. 1765, as in the four Books examined by J Parker
9683
15
4½



An Error in the first casting it up, and carried to the End, makes it more
8
16
  6 


38
Account of Ditto, from March 1. 1765. to Aug. 22. 1765, as examined by JP
871
18
11½


39
Account of Money received by D. Hall for Entrance Money for the Gazette, from 1748. to January 17. 1766. as examin per JP
1620
14
  0 


40
Account of Money received by D. Hall for Gazette, viz by James Hunter, Esqr










£72:9:2


 By Stratton Burton, Snowhill Post
43:0:0


 By John Wise, Do
  37:5:0



152
14
  2 





41
Account of Almanacks printed and Sold by D. Hall, from 1752. to 1765. inclusive (those printed before 1752. has been settled)
  
  
  

  
    
  Poor Richards, 141,257 at 4d. (stiching deducted)
2213
0
  8 



  Pocket Ditto 25,735 at 6d.
643
7
  6 



  Jerman’s Ditto 5,197, at 3½ exclusive of Copy paid for and stiching
69
11
9½


42
Account of Primers printed by D. Hall from 1749. to 1765. being 35,100, at 2½d. each
365
12
  6 


43
Account of Blanks printed for the Shop, being 109 Ream, and 18 Quire, (Paper deducted) as per Account examin’d per J Parker
482
18
  6 


44
Account of Money received by D. Hall for the Gazette, from Aug. 22. 1765. to Jan. 17. 1766: as examin’ per JP.
518
10
6½



Do of Ditto, per John Jones of the Lower Counties paid to D. Hall in July 1765
80
0
  0 



Do of Ditto per Hunter and Glassel of Virginia, paid D. Hall, Jan. 2. 1766
54
0
  8 


45
Account of Money received by D.H. for Advertisement paid in the Gazette, from Aug. 22. 1765. to Jan. 17. 1766. exam’d per JP.
114
12
  0 



46
Account of Money received by D.H. as charged in the Leidgers, from Aug. 22. 1765. to Jan. 17. 1766. examin’d per J P.
117
4
  3 


47
Account of Money received by D. Hall, for Books and Pamphlets, printed and sold in the Shop, from the Beginning to January 18. 1766. as examin’d per J Parker
1118
14
  4 


48
Account of 2000 Primers printed by D.H. between March 1765. and February 1.1766, at 2½d.
20
16
  8 


49
Account of 4000 Catechisms, (omitted before, chief Part unsold) at 4½
75
0
  0 


50
Account of Mr. Peters’s Sermons sold by D. Hall, exclusive of those taken by the Academy
14
11
  4 


51
Account for nine Half Sheets Dilworth’s Spelling Books now done 2000, in Number (5 Half Sheets not done)
83
6
  8 



52
Allowance for Sale of Votes, Laws, Indian Treaties, during the Partnership, (guess’d at)
200
0
  0 


53
Account for 9771 of Poor Richard’s Almanacks for 1766, at 4d.—and 1000 Pocket ditto, at 6d.
187
17
  0 


54
Account for a Pamphlet just printed, called Meditations, &c. 500 done, but suppose one half may sell at 9d.
9
7
  6 


55
Account of printing Paper remaining in D.H.’s Hands, Feb. 1. 1766. with which the Partnership has been charged, exam’d per J P.
70
10
  0 


56
Account for 40 Ream of Waste Paper of Old News-papers &c. in D.H.’s Hands, as made out Jan. 22. 1766. exam’d per JP at 5s.
10
0
  0 


57
Account of Money received, from Jan. 17. 1766. to Feb 1. 1766. for News, Advertisements, the Leidgers, &c.
57
10
  9 


58
Allowance for 4400 of Moore’s Almanacks at 3½d. omitted above
64
3
  4 




28266
  0
  3 


NUMB. 2. [B-2]


Account of Paper furnished by B. Franklin, viz





59
638 Ream and 8 Quire of Propatria Size for Newspaper. From 1747/8. to Aug. 2. 1750, at 7s. 6d.
239
8
4 


60
1475 Ream and 8 Quire of Demi. for Newspapers from Aug. 2. 1750. to January 1756 at 11s.
811
10
  0 



61
178 Ream of Demi, for Almanacks from 1752. to 1756. at 11s.
97
18
  0 


62
208 Ream of Pott—used for Primers, Sermons and Jerman’s Almanacks—at 7s. 6d.
78
2
  6 


63
11 Ream 10 Quire of Law paper, for the Pocket Almanack at 10s.
5
16
  0 


64
192 Ream of Demi used in sundry Work, &c. at 11s.
105
12
  0 


65
70 Ream of Propatria Size, used in sundry Work at 7s. 6d.
26
5
  0 


66
21 Ream 2 Quire of Law-Paper used in sundry Work, &c. at 10s.
10
11
  6 


67
 (All other Paper furnished by Mr. Franklin had been settled before with D.H. except some small Jobs, as Play-Bills &c. for which is allowd)
10
0
  0 




1385
3
  4 


NUMB. 3. [B-3]


68
An Account of Books and Stationary, left in the Shop by B.F. at the Beginning of the Partnership, as examined by J Parker
681
1
  0 


69
1754. June 17. Cash paid to D. Hall, by B Franklin, on Account, examin’d per JP
86
4
  11 


70
1758. June. A Bill of Exchange return’d by B F. to D.H.
162
10
  0 


71
A Ballance due to B F. on Th: Chalkley’s Book as per Account in the Leidger, pag. 326. examin’d per JP
15
15
  10 


72
1766. The Printing Materials an Account of which taken Jan. 27. 1766. and Valued by J Parker at
313
10
  0 




£1259
1
  9 



General Account
  

  
    
     Contra Cr.
  
  
73
By One Half of the above Sum from Numb. 1
14133
0
1½


74
By One Half of the Sum from Numb. 2
692
11
  8 


75
By the Whole of the Sum of the Account Numb. 3
1259
1
  9 


76
By Cash received by D.H. for Gazette and Sundries, before the Partnership began, and yet charged above in No. 1 of the Cr. side
123
2
1¼


77
By Do received by B.F. for Do. before the Partnership began, and yet charged in No. 3 of the Debtor side
92
  13
  3½




16300
8
11¼



By Ballance due to David Hall, Feb. 1. 1766
  993
  11
  6 




17294
0
5¼


 
Endorsed: Valuation between Franklin & Hall by J. Parker
